Citation Nr: 0715607	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-06 403	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 to November 1986 and again from September 1990 
to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran had a hearing before the Board 
in January 2004 and the transcript is of record.

The case was brought before the Board in July 2004, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDING OF FACT

In February 2007, prior to the promulgation of a decision in 
the appeal, the RO granted the veteran's claim of entitlement 
to service connection for anxiety disorder, not otherwise 
specified (claimed as PTSD), which is a full grant of the 
benefit sought on appeal. 


CONCLUSION OF LAW

The benefit sought on appeal has been fully granted and, 
therefore, the appeal before the Board is hereby dismissed.  
38 U.S.C.A. § 7105 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In this case, the veteran 
timely perfected an appeal of entitlement to service 
connection for PTSD.  The RO granted service connection for 
anxiety disorder, not otherwise specified, in a February 2007 
rating decision.  The October 2006 VA psychiatric examiner 
diagnosed anxiety disorder, not otherwise specified (history 
of PTSD, now in partial remission) and major depression, in 
partial remission.  She noted that anxiety disorder, not 
otherwise specified, is the diagnosis given when partial 
symptoms of PTSD are present, since partial PTSD or history 
of PTSD is not an American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, diagnosis.  Thus, the benefit sought on appeal has 
been granted in full.  The Board concludes the claim must be 
dismissed. 


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


